Case 1:19-cv-25260-RNS Document 1 Entered on FLSD Docket 12/23/2019 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                Southern District of Florida


 JASON PATRICK,

         Plaintiff,

 vs.

 WILLIAM P. BARR, Attorney General of the United States,
 UNITED STATES DEPARTMENT OF
 JUSTICE,

      Defendants.
 _____________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, JASON PATRICK (“PATRICK”), sues Defendant, WILLIAM P. BARR,

 Attorney General of the United States, UNITED STATES DEPARTMENT OF JUSTICE

 (“UNITED STATES DOJ”), pursuant to Section 504 of the Rehabilitation Act of 1973 and

 the Americans With Disabilities Act, as amended, 42 USC § 12111, et seq. and states:

         1.      Plaintiff, JASON PATRICK, is a resident of Miami-Dade County, Florida.

 Plaintiff suffers from a disability or is otherwise regarded as and/or treated as disabled.

         2.      Defendant carries on the business of the United States Department of Justice

 and, at all times material hereto, was doing business in Miami-Dade County, Florida, and

 within the jurisdiction of this Court.

         3.      Declaratory, injunctive, equitable relief, lost wages, salary, employment

 benefits and other compensatory and punitive damages are sought pursuant to 42 U.S.C.

 2000e-5. Costs and attorney’s fees may also be awarded pursuant to 42 U.S.C. § 2000e-

 5(k).
Case 1:19-cv-25260-RNS Document 1 Entered on FLSD Docket 12/23/2019 Page 2 of 4



         4.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1331and 42 USC

 § 2000e-5(f).

         5.      This claim arose in Miami-Dade County and thus venue is appropriate in this

 Court pursuant to 28 U.S.C. §2343.

         6.      Plaintiff, PATRICK, has fulfilled all conditions precedent to the institution of

 this action. An internal complaint was filed with the Defendant. This was appealed to the

 U.S. Equal Employment Opportunity Commission (EEOC), Office of Federal Operations

 (OFO). On September 27, 2019 the EEOC OFO issued its decision affirming the Agency’s

 final decision. The decision dismissed the complaint and advised Plaintiff of his right to

 bring a civil suit.

                             FACTS COMMON TO ALL COUNTS

         7.      Plaintiff is and has been employed with the Defendant at all times material

 hereto as a GS-07 Correctional Officer.

         8.      On or about October 13, 2013, Plaintiff requested a reasonable

 accommodation from Defendant as the result of a medical condition of the lower extremity

 that was aggravated while performing his regular duties as a Correctional Officer. Plaintiff

 had been placed on medical restrictions due to this injury claim to the Officer of Workers;

 Compensation Programs (OWCP).

         9.      Defendant denied and/or otherwise failed to grant Plaintiff’s request for an

 accommodation,

         10.     As a result of Defendant’s denial and/or failure to grant Plaintiff’s request for

 accommodation, he was for take leave without pay (LWOP) for a significant amount of time

 until he was able to return to duty with no restrictions and/or without the need for any

                                                -2-
Case 1:19-cv-25260-RNS Document 1 Entered on FLSD Docket 12/23/2019 Page 3 of 4



 accommodation.

               VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                       Disability and/or Regarded as Disabled

        11.     Plaintiff readopts and realleges all of the allegations contained in paragraphs

 1 through 10 above, as fully set forth herein.

        12.     At all times material hereto, Plaintiff was a qualified individual with a disability

 within the meaning of the ADA and/or Defendant perceived Defendant was an individual

 with a disability.

        13.     As a direct and proximate result of the foregoing, Plaintiff has suffered, is now

 suffering, and will continue to suffer, emotional pain and mental anguish. As a direct and

 proximate result of such actions, Plaintiff has been, is being and may in the future, be

 deprived of income in the form of wages and of prospective benefits due to the Plaintiff

 solely because of Defendant’s conduct,

        WHEREFORE, Plaintiff demands judgment for damages against Defendant,

 including but not limited to the following:

        a.      a declaration that the acts and practices complained of herein are in violation

 of the Americans with Disabilities Act;

        b.      enjoying and permanently restraining these violations of the Americans with

 Disabilities Act;

        c.      directing Defendant to provide Plaintiff a reasonable accommodation to allow

 him access to his work location on a daily basis;

        d.      directing Defendant to make Plaintiff whole for all earnings and other benefits

 he would have received but for Defendant’s discriminatory treatment, including but not


                                                -3-
Case 1:19-cv-25260-RNS Document 1 Entered on FLSD Docket 12/23/2019 Page 4 of 4



 limited to wages, pension, and other lost benefits;

        e.     compensatory damages for past, present and future mental anguish, pain

 and suffering, and humiliation caused by the intentional discrimination;

        f.     punitive damages;

        g.     awarding Plaintiff the costs of this action together with reasonable attorney’s

 fees, and provided by 42 U.S.C. § 2000e-5(k);

        h.     trial by jury; and

        I.     such other relief as the court deems proper.


                                    DEMAND FOR JURY TRIAL

        WHEREFORE, Plaintiff, PATRICK, submits this demand for jury trial for all issues

 triable of right by a jury pursuant to Rule 38, Fed. R. Civ. P.

                                            TERI GUTTMAN VALDES LLC
                                            Counsel for Plaintiff
                                            1501 Venera Avenue, Suite 300
                                            Coral Gables, Florida 33146
                                            Telephone: (305) 740-9600
                                            Facsimile: (305) 740-9202
                                            E-mail: tgvaldes@aol.com


                                            By: /s/ Teri Guttman Valdes
                                                    Teri Guttman Valdes
                                                    Fla. Bar No. 0010741




                                              -4-
